Title: John Adams to Richard Cranch, 10 September 1783
From: Adams, John
To: Cranch, Richard



My dear Brother
Paris June 26. Septr. 10. 1783

I have received with very great Pleasure, your favours of June 26 and July 18. If my Townsmen of Marblehead, Salem, Cape Anne, Plymouth &c. are pleased with the Peace, I am very glad: But We have yet to Secure, if We can, the Right to carry Some of their Fish to market. This and other Things is like to detain me longer here than I expected. I do not regret this, on Account of what you Say is meditated, because I have not the qualifications necessary to give Satisfaction in Such a Station, which no Man can obtain without divisions or hold without Reproach in these turbulent Times. A great deal of dangerous and disagreable Service, it is true has fallen to my Lot, and it has been done with as much Success as could be expected and I am content.
I regret the Articles concerning the Tories, even for their sakes as well as ours. I thought and Still think it would have been better to have Said nothing about them. But What was done, was insisted on and could not be avoided.
The Treaty must Speak for itself. I do not Think myself qualified for a Commentator, nor should I think myself at Liberty to comment if I knew how. From the Treaty itself, the Stipulations may be easily distinguished from the Recommendations. The former should be Sacred and the latter coolly considered, at least. It will never do to quote me in Explanation of the Treaty: Your ministers have Said, and will Say in their Letters to Congress as much as they think proper upon the subject, and such Parts as Congress think fit to communi­cate you will have from them. All I can Say is I wish the real Sense and Spirit of the Treaty may be complied with, and would recommend to all a dispassionate Consideration of it. If there are any Serious Things among Men such a Treaty is one of them.
I am much obliged to you for your particular Account of my Friends and particularly of the Death of my Aged Uncle for whom I had a great Regard, and am much affected with his kind Remembrance of me in his last Days. When I shall be released and see you I know not. We must finish off, in Europe, if Such is the Will of Congress, which may take Us a Year, and may be done sooner, or may require longer time. I should hope to finish all in a Year. I have written to my dear Partner to come to me, this Fall if she can, but have Small hopes that my Letters will reach her soon enough and I would not have her Think of a Winter Passage. It is a cruel Punishment to me to live without her, but I should choose this for 6 months longer rather than expose her health, to a turbulent Winter Passage without me. My kind Regards to sister and the Children and all our Friends.

With great Affection, your Friend and Brother
John Adams

